FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of March 7, 2008 (this
"Agreement"), is entered into among ALEXANDER & BALDWIN, INC. (the "Borrower"),
the Lenders party to the Credit Agreement (as defined below) and FIRST HAWAIIAN
BANK, as Agent (in such capacity, the "Agent"). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement.

 

RECITALS

 

A.    The Borrower, the Lenders and the Agent entered into that certain Credit
Agreement dated as of December 28, 2006 (as amended and modified from time to
time, the "Credit Agreement").

 

 

B.

The parties hereto have agreed to amend the Credit Agreement as provided herein.

 

C.        In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.

 

AGREEMENT

 

 

1.

Amendments.

 

(a)        Section 1.01. The definition of "Swing Line Sublimit" in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

"Swing Line Sublimit" means an amount equal to the lesser of (a) $50,000,000
minus the outstanding principal amount of all Swing Line Loans (under and as
defined in the Matson Credit Agreement) and (b) the Aggregate Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

(b)       Section 2.02(a). The second sentence of Section 2.02(a) of the Credit
Agreement is amended and restated in its entirety to read all follows:

 

Each such notice must be received by the Agent not later than 11:00 a.m. (i)
three Business Days prior to the requested date of any Borrowing of Eurodollar
Loans and (ii) two Business Days prior to the requested date of any Borrowing of
Base Rate Loans, of any conversion to or continuation of Eurodollar Loans or of
any conversion of Eurodollar Loans to Base Rate Loans.

 

(c)        Section 2.05(a). The first sentence of Section 2.05(a) of the Credit
Agreement is amended and restated in its entirety to read all follows:

 

The Borrower may, upon notice to the Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Loans and (B) two Business Days prior to any date of prepayment of
Base Rate Loans; (ii) any prepayment of Eurodollar Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a



principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.

 

2.         Effectiveness; Conditions Precedent. This Amendment shall be
effective upon receipt by the Agent of copies of this Amendment duly executed by
the Borrower and the Required Lenders.

 

3.         Ratification of Credit Agreement. The Borrower acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents.

 

 

4.

Authority/Enforceability. The Borrower represents and warrants as follows:

 

(a)         It has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

 

(b)        This Agreement has been duly executed and delivered by such Person
and constitutes such Person's legal, valid and binding obligations, enforceable
in accordance with its terms.

 

(c)         No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement, or, if such consent is required, it has been
obtained.

 

(d)        The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries'
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

 

5.         Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

6.          Counterparts/Telecopy. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Agreement by telecopy or pdf shall be
effective as an original.

 

7.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

ALEXANDER & BALDWIN, INC.,

a Hawaii corporation

 

By: /s/ Chris Benjamin

Name: Chris Benjamin

Title: SVP, CEO & Treasurer

 

By: /s/ Paul Ito

Name: Paul Ito

Title: Vice President, Controller & Assistant Treasurer

 

ADMINISTRATIVE

AGENT:

FIRST HAWAIIAN BANK,

 

as Agent

 

By: /s/ Jeffrey N. Higashi

Name: Jeffrey N. Higashi

 

Title:

Vice President

 

 

LENDERS:

FIRST HAWAIIAN BANK,

as Lender and Swing Line Lender

 

By: /s/ Jeffrey N. Higashi

Name: Jeffrey N. Higashi

 

Title:

Vice President

 

 

BANK OF AMERICA, N.A.,

as Lender

 

By: /s/ Gordon H. Gray

Name: Gordon H. Gray

Title: Sr. VP

 



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

 

By: /s/ Gavin S. Holles

Name: Gavin S. Holles

Title: Vice President

 

BNP PARIBAS,

as Lender

 

By: /s/ Katherine Wolfe

Name: Katherine Wolfe

Title: Managing Director

 

By: /s/ Sandy Bertram

Name: Sandy Bertram

Title: Vice President

 

AMERICAN SAVINGS BANK, F.S.B,

as Lender

 

By: /s/ Carl A. Morita

Name: Carl A. Morita

Title: Vice President

 

BANK OF HAWAII,

as Lender

 

By: /s/ Steven R. Nakahara

Name: Steven R. Nakahara

Title: Vice President

 

 

 